       Case 4:20-cv-00484-JAS Document 44 Filed 12/01/20 Page 1 of 1



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9   D.T., et al.,                                     No. CV-20-00484-TUC-JAS
10                   Plaintiffs,                       ORDER
11   v.
12   Cara M. Christ, et al.,
13                   Defendants.
14
15          Pursuant to the parties’ stipulation (Doc. 39) and the Order granting Jane Doe the
16   relief requested therein, the motion for a preliminary injunction (Doc. 3) is denied as moot
17   and the related evidentiary hearings set for December 3 and 4, 2020 are vacated.
18
19          Dated this 30th day of November, 2020.
20
21
22
23
24
25
26
27
28
